Case 1:21-cv-00009-CRH Document 4 Filed 01/21/21 Page 1 of 4

i

#**4*+Please be advised that the use of these forms may not be proper for your specific legal situation*****
****Please make an independent determination whether use of these forms is appropriate****

UNITED STATES DISTRICT COURT
DISTRICT OF NORTH DAKOTA

. §
Najee Sabir Odoms §
§
§
§
§
(Enter full name of each Plaintiff, above) §
§
VS. § Civil Case No.
. . § (To be assigned by Clerk of Court)
Pathtinder Inspections §
Field Services LLc § JURY TRIAL DEMANDED ves Lo

§ (Check one)
§
§
‘ §
(Enter full name of each Defendant, above) §

COMPLAINT

I. JURISDICTION. State the grounds for filing this case in Federal Court (include federal statutes or

U.S. Constitutional provisions). ne EO dera\ Civil Acts.
Tie TV cy @
© siscelinl natin Rights Act }abh
® arassineny
ND gerailahon

SECHON - 148) Of Civi\ Rigs Ack of WGbe.

0 discrimmution
SAMPLE COMPLAINT Ly A FASS ment

@ Qesai actin.

 
Case 1:21-cv-00009-CRH Document 4 Filed 01/21/21 Page 2 of 4

If. PLAINTIFF. For each Plaintiff list: name and address including City, County and State.

No Jee Odoms

W204 Emerald forest or
Apt. €
Dutham, NC 3nm)}3

Ducham Coun+y

Il. DEFENDANT. For each Defendant list: name and address including City, County and State.

PathFinder ENS pectons
Held Services, Llc

31979 |i Aye SW
Dickinson , ND 560}

Stark Co UNty

SAMPLE COMPLAINT 2
Case 1:21-cv-00009-CRH Document 4 Filed 01/21/21 Page 3 of 4

IV. CLAIM. State the facts of your claim. Include the name of each person involved, dates and
places. Be as specific as possible. Do not give any legal argument or cite any cases or statutes. Use

additional sheets of paper if necessary. T Started WotkKi Ne fot PathFinder
Enspection on ofis/an and Was ited on “07 /a0 /e due to

DIScei min ation, Harassment, and Cetai\aton. The diSces minahon
hatfened on Multiple Occassions by the employee's, When I Spoke
UP For mysele LT was aAssaulred ond then ited bY the owner
roti Rudolph. Since this wnater Tve hired un atHomey whe
mas 4iled Charges hrowgh +he Noth dakoin clepactment of
Labor and’ EEOC. Unfortunately, +he atlormey is not ACLNGOdl
in the Ste of ND so t Will be Fiing those Charges mysee
Vor T find a licensed attorney Who could (epresen+ mo. +
So have Witnesses, Video. evidence, aNd text messages to Prove
MY Case.

V. ADMINISTRATIVE PROCEDURES. If applicable, state whether your claim was heard by
any administrative agencies; the type of proceedings; the date and place of any proceedings; the
outcome of any administrative proceedings.

Charges were Piled through the EEoc on olfoa/ao,

North Daveta labor and Homan Rights on
lo/aq]aceo did Not find any Yobable Caure.

SAMPLE COMPLAINT 3
Case 1:21-cv-00009-CRH Document 4 Filed 01/21/21 Page 4 of 4

VI. RELIEF. State what you want the Court to do for you.

I would like +o get dustce for mysel in tiys
wrongful discrimination. T Was also Fired for of nging
this mater +0 UPPer Ynanagoment+ LT am Seeking
emotional damages, back fay, Ponitive damages ) And
Front PAY Lfom +he eMvlover's frVolmend.

Vil. SIGNATURE. Each Plaintiff must individually sign this complaint.

inth
Signed this | day of ANYACY 2 0@).

A). bobbed

 

 

 

 

 

 

 

Signature of Plaintiff Signature of Plaintiff
Noaviee odoms

Printed Name of Plaintiff Printed Name of Plaintiff

4204 Emerajd Forest Dr,

Mailing Address , Apt. E Mailing Address
Ducham, Nc &7}3

City, State, Zip Code City, State, Zip Code

Telephone Number of Plaintiff Telephone Number of Plaintiff

 

 

SAMPLE COMPLAINT 4
